Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed toward invention I, and applicant elected invention II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooksey (US 8858310 B2) in view of Gaddis () and Harlow (US 2367397 A).

Regarding Claim 5, Cooksey discloses an auger bed (pan 40) for an agricultural vehicle, comprising: 
a frame comprising a front support member (48); 
a trough portion connected to the frame and having a working position and a cleaning position, the trough portion comprising a bottom surface forming a plurality of parallel auger troughs (42); and 
a plurality of augers (64, 66) being rotatably coupled to and supported by the frame, and each said auger being at least partially disposed within a respective one of the plurality of parallel auger troughs.
Cooksey does not disclose wherein each of the plurality of parallel auger troughs comprises a selectively closeable opening, such that in the working position the selectively closeable opening of each of the plurality of parallel auger troughs is closed and in the cleaning position the selectively closeable opening of each of the plurality of parallel auger troughs is exposed, allowing an unwanted material to pass therethrough. 
While providing background of the invention, Cooksey teaches that it is already known in the art to cut holes in the bottom of auger troughs (“In order to better clean out the auger troughs, some users have cut holes into the bottoms of the troughs” col. 2 lines 21-23) and to make these holes selectively closeable (“after the clean-out process, the holes were sealed with removable plates mounted to the troughs to cover the holes during the subsequent operation of the combines” col. 2 lines 28-30) with movable doors (“a user could remove the doors to permit cleaning activities and could later reinstall such doors, again from beneath the combines” col. 2 lines 39-41). 

Cooksey is silent with respect to the type of doors used to cover each auger.
In the same field of endeavor, Gaddis teaches an auger covered by a movable access door (102). 
It would be obvious to one of ordinary skill in the art to modify Cooksey so that each auger and opening is covered by a downwardly opening door, as disclosed by Gaddis, as an alternative design for the same cleaning mechanism.
Cooksey does not disclose wherein the doors are configured to simultaneously close. 
In the same field of endeavor, Harlow, discloses a plurality of doors (30a. 30b, 30c) on the bottom of a conveyor tray configured to either separately or simultaneously close (col. 4, lines 63-75).
It would be obvious to one of ordinary skill in the art to allow the doors disclosed by Cooksey to open simultaneously, as disclosed by Harlow, to reduce cleaning time.
Regarding Claim 6, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 5, wherein the selectively closeable opening of each of the plurality of parallel auger troughs extends at least partially along a distance of the each of the plurality of parallel auger troughs, as established above.
Regarding Claim 7, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 5, wherein the at least one door member comprises a plurality of selectively closeable doors, as established above in claim 5.
Regarding Claim 8, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 7.
Cooksey does not disclose wherein the selectively closeable opening of each of the plurality of parallel auger troughs is in the form of a bomb hatch door which includes a pair of door panels pivotally coupled to the trough portion.
The Examiner takes Official Notice that bomb hatch doors are an old and well known design for a hatch type door. It would be obvious to one of ordinary skill in the art to replace the single door panel disclosed by Gaddis with the bomb hatch door as an alternative design for the same auger cleaning mechanism.
Regarding Claim 10, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 8, further comprising a plurality of linkage members (31a-c, 32) connected in between each door panel and the trough portion.
Regarding Claim 11, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 5, wherein the selectively closeable opening of each of the plurality of parallel auger troughs is in the form of a cutout in the bottom surface of the trough portion, as outlined above.
Regarding Claim 12, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 11, further comprising a plurality of movable covers (as outlined above in Claim 5), each of which is movably attached to the trough portion and configured for selectively covering the selectively closeable opening of a respective one of the plurality of parallel auger troughs such that in the working position the each cover covers the selectively closeable opening of a respective one of the plurality of parallel auger troughs and in the cleaning position the each cover uncovers the selectively closeable opening of a respective one of the plurality of parallel auger troughs.
Regarding Claim 13, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 12, wherein each of the plurality of movable covers is pivotally attached. 
The combination does not disclose wherein the movable cover is slideably attached to the trough portion.
It would be obvious to one of ordinary skill in the art to attach the mower both pivotally and slideably, for the added benefit of making the cutouts more accessible. It had been held that the provision of adjustability requires only routine skill in the art (MPEP.2144.V.D).
Regarding Claim 14, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 5, wherein in the working position the plurality of augers have a first direction of rotation (augers 64 direct material in the trough toward trough 58), and in the cleaning position the plurality of augers have a second direction of rotation (augers 68 direct material toward trough 60) opposite to the first direction of rotation for moving the unwanted material out of the auger bed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooksey in view of Harlow and Gaddis as applied to claim 8 above, and further in view of Crego (US 7207165).

Regarding Claim 9, Cooksey, in view of Gaddis and Harlow, discloses the auger bed of claim 8.
Cooksey does not disclose wherein the bomb hatch door further includes at least one actuator configured for opening and closing the bomb hatch door.
In the same field of endeavor, Crego discloses a hatch door (60, see Fig. 2) selectively openable by an actuator (64) for cleaning. 
It would be obvious to one of ordinary skill in the art to combine the door disclosed by Gaddis with the actuator disclosed by Crego as a way for an operator to initiate cleaning remotely. 

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Temple (US 9510514 B2) discloses an access opening and door located beneath a single auger. Rodrigues (US 2334441 A) discloses interconnected clean out doors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671